Title: From Benjamin Franklin to Jane Mecom, 12 July 1756
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
New York, 12 July, 1756.
I am still here, waiting the arrival of Lord Loudoun. I received yours of the 5th instant, and shall forward the letter to Benny. I would not have you grieve about the affair; perhaps all is for the best. When I get home, I shall send you his letters for your full satisfaction.
My love to brother, and your children. I am, dear sister, Your loving brother,
B. Franklin.
